                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF TENNESSEE
                                    KNOXVILLE

Case No: 3:21-CR-110                                   Date:   September 13, 2021

                United States of America     vs.           David Newman

PROCEEDINGS: Change of Plea. The defendant was sworn and advised of his constitutional
rights and of the penalties of the offense charged.

   HONORABLE THOMAS A. VARLAN, UNITED STATES DISTRICT JUDGE

Julie Norwood                      Kara Nagorny                      Scott Queener
Deputy Clerk                       Court Reporter                    Probation Officer

Louis Manzo and Anne-Marie Svolto                      Robert Kurtz and Wesley Stone
Asst. U.S. Attorney                                           Attorney for Defendant

   Defendant waives reading of Information
   Waiver of Indictment executed
   Motion For Release Pending Sentencing doc. 4 granted
   Defendant Pleads guilty to count(s) 1
   Referred for Presentence Investigative Report.
DATE SET: Sentencing: February 9, 2022 at 3:00 p.m.
                   Before the Honorable Thomas A. Varlan, United States District Judge

      The defendant to remain on bond




1:30 p.m. to 1:50 p.m.




Case 3:21-cr-00110-TAV-DCP Document 7 Filed 09/13/21 Page 1 of 1 PageID #: 19
